                              Case 1:19-cr-10328-FDS Document 21 Filed 09/10/19 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                 For the                                               DISTRICT OF                                   Massachusetts



                     United States of America
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                            Richard Philippe                                                                           Case Number: 1:19-cr-10328-FDS-1

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Jennifer C. Boal                                                   bely                                                      Halpern
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 9/10/2019 - 9/10/2019                                              Digital Recorder                                          Steve York
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

             A        9/10/2019             Y             Y         A series of photograph containing items sold by Richard and Myrlande Philippe

                      9/10/2019                                     Testimony by Myrlande Philippe




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
